Citation Nr: 1206054	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-48 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's grandson (G.R.C.) may be recognized as his minor child for purposes of dependency benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to July 1979 and January 1990 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied additional dependency benefits for the Veteran's grandson, who he claimed as his minor child for dependency purposes.  The Veteran timely appealed that denial.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his November 2009 substantive appeal, VA Form 9; he was informed in an August 2011 letter that his hearing had been scheduled in October 2011.  In an August 2011 correspondence, the Veteran withdrew his request for a hearing and indicated that he wished to have a decision in the matter without appearance at a hearing.  The Board will therefore proceed to a decision on the merits of the claim, as requested by the Veteran.


FINDINGS OF FACT

1.  The Veteran is the natural grandfather of the minor child at issue (G.R.C.).

2.  The Veteran and his spouse were awarded sole custody-in a joint custody arrangement-of the minor child in a March 2006 State of Georgia Final Court Order.

3.  The Veteran has not legally adopted the minor child and the March 2006 Final Court Order is not a final decree of adoption.

	
CONCLUSION OF LAW

The criteria for recognition of the Veteran's grandson as a minor child for purposes of VA dependency benefits have not been met.  38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. §§ 3.57, 3.102 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Generally, prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this case, however, such assistance is not warranted. 

As addressed in greater detail below, the issue in this case turns on the law, and not the facts, of the case.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  That is, the law is dispositive in this case.  In this regard, VA's General Counsel has stated that VA's duty to notify and assist the Veteran is not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The VA General Counsel reasoned that under such circumstances, there was no reasonable possibility that such a claim could be substantiated.  See VAOGCPREC 5-04 (Applicability of 38 U.S.C. §§ 5103(a) and 5103(A) to Claims that Cannot Be Substantiated, 69 Fed. Reg. 59989 (2004)).  

The above notwithstanding, the Board notes that the Veteran indicated in a January 2008 statement that the Internal Revenue Service (IRS) and the Department of Defense (DOD) have both recognized the Veteran's grandson as a dependent.  The Board notes that it is unclear whether those agencies actually made a formal determination of dependent status; however, even assuming that such formal determinations were made, VA is not bound by those determinations, particularly in light of its own regulations regarding the status of children as dependents.  See 38 U.S.C.A.  7104(c); 38 C.F.R. § 19.5; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, as will be discussed below, the Board finds that any such decisions as to dependency of the Veteran's grandson by other agencies, such as the IRS or DOD, are not relevant and would not provide any additional evidence-such as a certificate of adoption-to substantiate the Veteran's claim in this case.

Again, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Accordingly the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that his grandson is a dependent minor child, and that he should, therefore, receive additional VA compensation.  However, after carefully considering the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim. 

The law authorizes a veteran to receive additional compensation, when he or she has a dependent minor child.  38 U.S.C.A. § 1115.  

The term "child" of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (1) Who is under the age of 18 years; or (2) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  See 38 C.F.R. § 3.57(a) (2011).

As defined by VA, an adopted child is one who is adopted pursuant to a final decree of adoption, an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, or a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  See 38 C.F.R. § 3.57(c). 

In this case, the Veteran has submitted a March 2006 Final Court Order from the Superior Court in Cobb Country, Georgia, which awarded the Veteran and his spouse "sole custody of the minor child . . . as defined in O.C.G.A. Sec. 19-9-6(4)."  The Veteran and his spouse were given the "rights and responsibilities for major decisions concerning the child, including the child's education, health care, and religious training."

In October 2007, the Veteran submitted his claim for dependency benefits on the basis that his grandson was his adoptive son.  The RO denied such benefits in the December 2007 letter of determination, noting that the minor child was not the adoptive child of the Veteran.  

In his December 2007 notice of disagreement, the Veteran noted that the IRS has recognized his grandson as his legal dependent; additionally, in a January 2008 statement, the Veteran indicated that his grandson was his legal dependent by court order, that he had lived with the Veteran and his spouse for five years-having been the legal dependent for two of those five years-that such was not a transient relationship and that he and his wife would be responsible for his grandson until he was "grown."  The Veteran reiterated that the IRS had recognized his grandson as his dependent and indicated that the DOD had now also recognized him as his dependent.  He submitted the requirements from the IRS website for a dependent under the tax code.

Initially, the Board notes that the codesheet issued with the most recent May 2010 rating decision indicates that the Veteran is service-connected at a 50 percent combined disability rating; he is not in receipt of pension benefits, but rather VA disability compensation benefits at this time.  Accordingly, the Board finds that any discussion of 38 C.F.R. § 3.57(d) is inapplicable in this case, as the Veteran is not seeking an improved pension award.  Nor was the minor child adopted under foreign law, rendering 38 C.F.R. § 3.57(e) inapplicable as well.

Purely on the face of the State of Georgia's March 2006 Final Court Order, the Board must find that the Veteran's grandson cannot be recognized as a minor child for purposes of dependency benefits.  First, the Board notes that the minor child at issue is not the Veteran's legitimate or illegitimate child, nor is he the Veteran's stepchild; the Veteran admits that he is the child's grandfather.  Thus, the Board notes that the minor child in this case can only be recognized as the Veteran's dependent if the minor child is the Veteran's legally adopted child.  Such is not the case, as is plain by the March 2006 Final Court Order.  

In that Order, the Veteran and his spouse are awarded "sole custody" of the minor child under Section 19-9-6(4) of the State of Georgia's Annotated Code (GA Ann. Code).  Such relevant code section refers the Board to "joint custody" of the minor child, which is defined as "joint legal [or] physical custody, or both joint legal [and] physical custody" of the minor child.  See GA Ann. Code § 19-9-6(4).  Additionally, "sole custody" is defined by that relevant statute as meaning that 

A person . . . has been awarded permanent custody of a child by a court order. . . . [T]he person awarded sole custody of a child shall have the right and responsibilities for major decisions regarding the child, including the child's, education, health care, extracurricular activities, and religious training, and the noncustodial parent shall have the right to visitation and parenting time.  A person who has not been awarded custody of a child by court order shall not be considered the sole legal guardian while exercising visitation rights or parenting time.

GA Ann. Code § 19-9-6(11) (Emphasis added).

The Board additionally notes the Georgia's Code contains an entirely different section pertaining to actual adoption and the petition thereof by the minor child's grandparents.  See GA Ann. Code § 19-8-7 (Surrender of right to child placed for adoption by grandparent).  That section makes clear that 

A child who has any living parent or guardian may be adopted by a relative who is related by blood or marriage to the child as a grandparent . . . only if such living parent and each such guardian has voluntarily and in writing surrendered to that relative . . . all of his or her rights to the child for purposes of enabling [adoption of] the child.

Id. (Emphasis added).  Furthermore, the State of Georgia has indicated that 

(1) a decree of adoption terminates all legal relationships between the adopted individual and his relatives, including his parent, so that the adopted individual thereafter is a stranger to his former relatives for all purposes . . . and, (2) creates the relationship of parent and child between each petitioner and the adopted individual, as if the adopted individual were the child of biological issue of that petitioner.

GA Ann. Code § 19-8-19 (Emphasis added).

In the instant case, the State of Georgia's laws make clear that adoption of a minor child by a grandparent requires a specific renunciation by the minor child's mother in order for such adoption to become final; there is no such evidence of that renunciation of record, nor does it appear that the Veteran and his spouse have ever filed a motion to begin such a procedure to completely terminate the legal relationship between the minor child and his biological mother.  

The intent of the State of Georgia is clear that no adoption has occurred in this case because (a) no decree of adoption has been issued in this case, and (b) a specific procedure for adoption by a grandparent exists, and such procedure and award of adoption under that code section was not utilized.

The March 2006 Final Court Order merely granted the Veteran and his spouse sole custody of the minor child.  GA Ann. Code § 19-9-6(4) and (11), the relevant Code sections at issue, demonstrate that joint or sole custody of the minor child does not sever the legal relationship between the child and the parent, but rather allows those awarded custody (in this case, the Veteran and his spouse) to have legal rights in the major decisions of the minor child's life, as well as physical custody of the minor child.  In contrast, the intent of the adoption statutes is to terminate the entirety of the legal relationship between the biological mother and the minor child so that a similar-looking legal relationship may be formed between the adopter and the minor child.   

Thus, the difference between adoption and custody under Georgia law is the severance of the legal relationship between the parents and the adopted child; without such severance, Georgian law is clear that adoption has not occurred.

In this case, a decree of adoption was not issued by the State of Georgia which terminated all parental rights between the minor child and his biological mother, and absent such a decree the Board will not and cannot find that the legal relationship between the minor child at issue and his biological mother was legally severed.  In light of this clear lack of intent to sever such a relationship by the State of Georgia, VA is unwilling to ascribe such intent in this case to the State of Georgia's award of sole custody to the Veteran and his spouse.  

Consequently, insofar as the Veteran and his representative argue that the Veteran's custody of the minor child is tantamount to a de facto adoption, the Board must disagree for the reasons spelled out above.  

With respect to the Veteran's argument that the March 2006 Final Court Order is similar to, or functions as, "an unrescinded interlocutory decree of adoption," the Board finds that such is not the case.  An interlocutory order is "an order that relates to some intermediate matter in the case; any order other than a final order."  Black's Law Dictionary 505 (Second Pocket Edition, 2001).  On its face, the March 2006 Final Court Order is a final order and therefore, by definition cannot be an interlocutory order.  

Second, and more importantly, even if such were an interlocutory order, as explained above, such would not be an order in an adoption case because it does not appear that any adoptive motion was ever filed by the Veteran.  Therefore, an unrescinded interlocutory decree of adoption must necessarily be issued through the adoption process spelled out in the Georgia's Code; the authority cited in the Order is that of the Child Custody section (GA Ann. Code § 19-9) rather than the Adoption section (GA Ann. Code § 19-8).  As explained above, the Board finds the legal difference between the adoption and custody to be binding and significant.

Finally, the Board acknowledges the Veteran's contentions that other federal agencies, particularly IRS and DOD, have recognized the minor child as a dependent of the Veteran.  However, as noted in the VCAA section above, the Board is not bound by those determinations-formal or informal as they may be-but rather is bound by its own law and regulations, of which the legal definition of a minor child for purposes of dependency benefits is one aspect.  See 38 U.S.C.A.  7104(c); 38 C.F.R. § 19.5; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In short, the biological mother in this case clearly has not had her legal relationship severed from the minor child by adoption.  Rather, the March 2006 Final Court Order merely grants the Veteran and his spouse sole or joint custody of the minor child with the minor child's mother, pursuant to GA Ann. Code § 19-9-6(4) or (11).  The Board cannot find that such award of sole or joint custody in the March 2006 Order is tantamount to a decree of adoption.  The State of Georgia maintains a legal difference between custody and adoption, and that difference has legal significance in this case.  As strenuous as the Veteran and his representative may disagree, the laws of the State of Georgia are explicit in this matter.

The Board is not unsympathetic to the Veteran's claim, and acknowledges that the Veteran does house and care for the minor child.  However, the Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply, because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Thus, as no final decree of adoption has been issued in this case, the Board is bound to find that the minor child is not the Veteran's adopted child.  See 38 C.F.R. §§ 3.57(a), (c), 3.102.  As the law is dispositive of the Veteran's claim for recognition of his grandson (G.R.C.) as a minor child for purposes of dependency benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Recognition of the Veteran's grandson (G.R.C.) as his minor child for purposes of dependency benefits is denied.


____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


